November 23, 2011 Filed Via EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:JNLNY Separate AccountI (“Registrant”) Jackson National Life Insurance Company of New York File Nos. 333-118370 and 811-08401 Withdrawal of Amendment to a Registration Statement under the Securities Act of 1933 Dear Commissioners: Pursuant to Rule 477 under the Securities Act of 1933, Registrant is respectfully requesting the withdrawal of Post-Effective Amendment No.25 to the Registration Statement (File Nos. 333-118370 and 811-08401) filed on August 30, 2011 (Accession No. 0000927730-11-000398). This request for withdrawal is being made consistent with discussions with the Securities and Exchange Commission staff.No securities were sold in connection with the Amendment. If you have any questions, please call me at (517) 367-3872. Yours truly, /s/ FRANK J. JULIAN Frank J. Julian Associate General Counsel cc:Alison T. White
